RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 05/06/2022, is acknowledged.
     
2.  Claims 25-39 and 41-55 are pending and under consideration in the instant application. 

3.  The following new grounds of rejection are necessitated by the amendment submitted 05/06/2022.

4. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.  Claims 25-39 and 41-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 01/06/2022.

The claims encompass a genus of anti-Slea antibodies comprising less than the required 6 CDRs. 

Claims 37-38 and 50-51 encompass a  subgenus of anti-Slea antibodies comprising up to 10 amino acid modification in the amino acid sequences of the VH/VL of SEQ ID NO:2/4 including modification in the CDRs.

Applicant’s arguments, filed 05/06/2022, have been fully considered, but have not been found convincing.

Applicant submits that the amended claims recite all 6 CDR.

This is not found persuasive because while the claims recite all the 6 CDRs,  however the claimed antibodies encompass a genus of anti-Slea antibodies comprising less than the required 6 CDRs.  Applicant’s response fails to address this issue.

Regarding claims 37-38 and 50-51, Applicant  submits that claims 37-38 depend from claim 25, which specifies the VH -CDR and VL-CDR sequences. 

Contrary to Applicant’s contention, independent claim 25 recites a genus of anti-Slea antibodies comprising less than the required 6 CDRs.  Claim 25 recites a genus of anti-Slea antibodies comprising either the VH-CDR or VL-CDR sequences.  Moreover, claims 1, 37, 38, 50 and 51 recite “represented by” which implies any member of a genus that is “represented by” the respective amino acid residues recited of SEQ ID NO:X.


6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 25-39, 41-48 and  50-55 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pat. 8038994 in view of (a) Sawada et al (Mol Cancer Ther 2009;8(12 Suppl):B122, IDS-C89) or (b) Sawada et al (Clin Cancer Res. 2011 Mar 1; 17(5): 1024–1032, IDS-C90)  or (c) Sawada/Wu et al (Molecular Cancer Therapeutics (Nov. 2011) 10(11), suppl. 1 Abstract # C53, IDS-C118) for the same reasons set forth in the previous Office Action mailed 01/06/2022.

The `994 patent further teaches treating cancer patient with CA 19.9 antigen present in the host serum (see issued claim 1).

Applicant’s arguments, filed 05/06/2022, have been fully considered, but have not been found convincing.

Applicant argues that the `994 patent is specifically directed to, and explicitly requires, use of “xenotypic antibody” in its methods.  Applicant submits that the “5B1”  antibody described in the secondary references is a human antibody. Applicant concluded that a skilled in the art, reading the `994 patent, would be explicitly taught not to administer the “5B1” antibody of the secondary references to a human subject.  The present claims recite administration of a human antibody to a human subject, exactly the opposite of what is taught by the `994 patent.  Applicant asserts that the present claims are not obvious over the `994 patent, whether considered alone or in combination with any other reference.   Applicant submits that the Office  fails to identify an explicit teaching that the antibody referred to as “5B1” in the secondary references has the CDR sequences recited in the present claims.  

This is not found persuasive simply because of the known fact that fully human monoclonal antibodies are highly desirable as therapeutics for the advantages of being very specific for and tightly binding to their therapeutic targets, fully human antibodies avoid potential immune responses that may occur in patients receiving antibodies that contain nonhuman (typically mouse) components.  More explicitly, the secondary references (Sawada et al (b)), teaches the that the human antibodies were in vivo tested in a xenograft model with Colo205 tumor cells engrafted into SCID (severe combined immunodeficient mice) mice. Treatment during the first 21 days with four doses of r5B1 (100 mg per dose) doubled the median survival time to 207 days, and three of five animals survived with six doses.  Sawada concluded that the 5B1 antibdy have clinical utility, and further studies are warranted to explore their activity in various animal models (abstract Sawada 2011 and last ¶).  Sawada et al teach that the ADCC activity achieved with  5B1 antibodies was superior (see page 1029, right col., top ¶). Sawada et al teaches that a number of mouse antibodies against sLea have been discovered and some (e.g., CA19.9) are routinely used in diagnostic assays, while many others lack specificity and potency. Most of those antibodies were obtained following immunization with cancer cells, and subsequent characterization revealed the antigen’s identity. In contrast, the antibodies described here are derived from humans following vaccination with a well defined carbohydrate (sLea ) antigen. The results demonstrate that functional, high-affinity antibodies with exquisite specificity and cytotoxic potency can be recovered, and the resulting recombinant antibodies are suitable for clinical testing without the need to initiate time-consuming humanization efforts (page 1031, bridging ¶).

Sawada et al (Abstract 53) teaches that 5B1antibodies were tested in two xenograft models: 1) Treatment of animals with 5B1 on the day of engraftment with DMS-79 cells in a subcutaneous model completely prevented tumor growth. 2) Delayed treatment with various doses of 5B1 showed dose dependent protection up to complete cure in SCID mice engrafted (IV) with Colo205 cells. 7E3 antibodies did not show higher protection despite increased apparent affinity. The specificity and potency of 5B1 antibodies in CDC and ADCC assays translates into good activity in xenograft models. Further studies are warranted to explore the activity against additional cancer specific cell lines in animal models and to pursue preclinical development of 5B1 antibodies. 

Applicant does not explain why one skilled in the art reading the relied upon Sawada references would have been have discouraged from using 5B1 human antibody which completely prevented tumor growth and up to complete cure in SCID mice engrafted with Colo205 cells.  There is no discouragement nor skepticism in the prior art for substitute the anti-CA19.9/Slea antibodies taught by the `994 patent with the anti-CA19.9/Slea antibody, 5B1 taught by the Sawada et al references because like the anti-CA19.9/Slea compounds taught by the `994 patent, 5B1 antibody binds CA19.9/Slea  in serum as well as cancer cells expressing CA19.9/Slea. in the treatment of cancer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
 Although the Sawada et al references do not teach the VH and VL sequences for 5B1/ r5B1human monoclonal antibody, these are intrinsic/inherent properties of the 5B1/ r5B1 antibody as is evidenced by Figures 1-2 of the instant specification. Also, it is an inherent property of the r5B1 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody.  


 Applicant points to the disclosure demonstrates synergistic effects when a human antibody as recited in the present claims is used in combination with a chemotherapeutic agent to treat a human cancer.  Applicant points to Example IV of the specification which documents synergistic effects when combination of human anti-sialyl-Lewisa antibody 5B1 and Taxol (paclitaxel) is used to treat human pancreatic cancer and small cell lung cancer.  Applicant asserts that the asserted unexpected results are not obvious over the cited references.

This is not found persuasive for the following reasons:

(i) the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of surprising results is not commensurate in scope with the invention as claimed.  The claims are directed to a genus of cancer, a genus of therapeutic agent and a genus of  anti-sialyl-lewisa antibodies comprising either the VH-CDR or the VL CDR sequences in addition to subgenus of antibodies comprising up to 10 amino acids substitutions including substitutions in the CDRs, while the showings of unexpected results is limited to a particular  pancreatic cancer (BxPc3) and small cell lung (DMS-79) cancer, particular therapeutic agent,  Taxol and a particular anti-sialyl-lewisa  antibody, 5B1. MPEP §716.02(d). Not all the combinations would result in the surprising effect of enhancing the antitumor activity of sialyl-lewisa. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., BxPc3 pancreatic cell line or DMS-79 small cell lung, 5B4 mAb, Taxol and a particular antibody 5B1) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.

(ii) The prior art teaches the same benefited of unexpected results.  Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unextend in Applicants’ results because the combined reference teachings arrived to the same unexpected results.   Sawada et al teach that the 5B1 antibodies were tested in a xenograft model with Colo205 tumor cells engrafted into SCID (severe combined immunodeficient mice) mice. Treatment during the first 21 days with four doses of r5B1 (100 mg per dose) doubled the median survival time to 207 days, and three of five animals survived with six doses.  Importantly, Sawada et al (Abstract C53) teaches that these antibodies were tested in two xenograft models: 1) Treatment of animals with 5B1 on the day of engraftment with DMS-79 cells in a subcutaneous model completely prevented tumor growth. 2) Delayed treatment with various doses of 5B1 showed dose dependent protection up to complete cure in SCID mice engrafted (IV) with Colo205 cells defeats Applicant’s claim of surprising results. Rather, “expected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness. “ In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

It would have been obvious to one skilled in the art employ antibody 5B1 taught by Sawada et al references and the Toxal of the US `994 patent in the treatment method taught by the `994 patent  as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.  It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418. In the instant case, “the inventors merely used routine research methods to prove what was already believed to be the case.”  Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.  See KSR, 127 S.Ct. at 1732 (“Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress . . ..”.;  Pfizer, Inc. v. Apotex, Inc, 480 F.3d 1348, 1367-69 (Fed. Cir. 2007) (simply because the formation and properties of a new compound must be verified through testing does not mean that the compound satisfies the test for patentability “since the expectation of success need only be reasonable, not absolute”); In re Merck Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“obviousness does not require absolute predictability.”).  Good Science and useful contributions do not necessarily result in patentability.


8.  Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over  US Pat. 8038994 in view of (a) Sawada et al (Mol Cancer Ther 2009;8(12 Suppl):B122, IDS-C89) or (b) Sawada et al (Clin Cancer Res. 2011 Mar 1; 17(5): 1024–1032, IDS-C90)  or (c) Sawada/Wu et al (Molecular Cancer Therapeutics (Nov. 2011) 10(11), suppl. 1 Abstract # C53, IDS-C118) as applied to claims 25-39, 41-48 and  50-55, and further in view of Hamanaka et al (Pancreas, 13(2):160-165, 1996).

The teachings of the `994 patent and Sawada et al references have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation that human subject has a circulating level of sLea is >37 U/ml.

Hamanaka et al teach that profiles of sixteen patients with pancreatic cancer having serum level of CA 19-9 that is > 37 U/ ml.  Table 1 shows showed antigen activities in their tumors as well as their sera (Table 1).

Those of skilled in the art would have a reason to target patients with pancreatic cancer who have serum level of CA 19-9 that is high. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

9.  No claim is allowed.

10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 11, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644